DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed December 17, 2020. Claims 1 – 20 are currently pending and considered below.

Specification
The disclosure is objected to because of the following informalities: Page 9 contains typographical errors on lines 21 and 24. Both instances of “audio date” should be corrected to “audio data”. Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 contains typographical errors on lines 6 and 10. Both instances of “date” should be corrected to “data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 8 – 12, and 16 – 18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (US 2018/0241787 A1), hereinafter Jeong.

Claim 1: Jeong discloses a Bluetooth audio system (see at least, “FIG. 2 illustrates that the transmitting
device 100 and the receiving device 50 perform pairing through a Bluetooth communication module,” Jeong [0050], Jeong FIG. 2), comprising: 
an audio source (see at least, “transmitting device 100,” Jeong FIG. 2) configured to transmit an inquiry message in a protocol message exchange to obtain a configuration parameter (see at least, “The transmitting device 100 may discover the receiving device 50 through a Stream End Point Discovery procedure at step S210,” Jeong [0051]); and 
an audio sink (see at least, “receiving device 50,” Jeong FIG. 2), configured to respond multiple codec types which are supported thereby to the audio source as the configuration parameter in the protocol message exchange of a first mode (see at least, “The transmitting device 100 may receive pairing information from the discovered receiving device 50 at step S220. The pairing information may include codec specific information including function module information related to a function module constituting the codec supported by the receiving device 50. Therefore, the transmitting device 100 may obtain the function module information,” Jeong [0052], “The controller 130 may control overall  operations of the transmitting device 100. The controller 130 may control the encoder 120 to perform encoding of a data signal based on the function module information received through the communicator 110 and control the communicator 110 to transmit the encoded data signal. The function module information received from the receiving device 50 may include at least one of information related to a plurality of function modules constituting the codec supported by the receiving device 50 and operation information related to operations of the plurality of function modules according to an encoding mode,” Jeong [0066], “When the plurality of function modules constituting the codec supported by the receiving device 50 include at least one of a basic function module for a first function and an advanced function module for the first function, that is, when the plurality of function modules include a basic function module and an advanced function module with regard to a similar function, the controller 130 may determine an encoding mode depending on whether the transmitting device 100 and the receiving device 50 support a basic function module and an advanced function module,” Jeong [0069], “Specifically, when both the receiving device 50 and the transmitting device 100 include advanced function modules, the controller 130 may determine an encoding mode as a first mode for performing encoding by using the advanced function module,” Jeong [0070]), and respond a single codec type which is only supported thereby to the audio source as the configuration parameter in the protocol message exchange of a second mode (see at least, “and when at least one of the receiving device 50 and the transmitting device 100 does not include the advanced function module, the controller 130 may determine an encode mode as a second mode for performing encoding by using the basic function module,” Jeong [0070]).

Claim 2: Jeong discloses the Bluetooth audio system as claimed in claim 1, wherein the single codec type is one of the multiple codec types or is not included in the multiple codec types (see at least, Specifically, when both the receiving device 50 and the transmitting device 100 include advanced function modules, the controller 130 may determine an encoding mode as a first mode for performing encoding by using the advanced function module, and when at least one of the receiving device 50 and the transmitting device 100 does not include the advanced function module, the controller 130 may determine an encode mode as a second mode for performing encoding by using the basic function module,” Jeong [0070]).

Claim 3: Jeong discloses the Bluetooth audio system as claimed in claim 1, wherein the single codec type supports a sub-band coding (see at least, “Bluetooth basic codec (an SBC codec),” Jeong [0065]), “basic function module,” Jeong [0070]), and the multiple codec types support the sub-band coding, an advanced audio coding, an LDAC and a vendor defined coding (see at least, “The encoder 120 according to an embodiment may perform encoding by using various codecs such as a Bluetooth basic codec (an SBC codec), an optional codec (e.g., an MP3), a vendor codec (e.g. an APT-X), and the like,” Jeong [0065]).

Claim 4: Jeong discloses the Bluetooth audio system as claimed in claim 1, wherein the first mode and the second mode are switched according to a button, a switch (see at least, “As a result of analysis, when both the receiving device 50 and the transmitting device 100 support a function module for encoding/decoding high sound quality audio ( e.g. in the case where 96 kHz flag is on in the field 920 indicating function module information), the first controller 415 may switch to a high sound quality mode and control the encoder 413 to perform encoding by using an advanced function module. However, as a result of analysis, when at least one of the receiving device 50 and the transmitting device 100 does not support a function module for encoding/decoding high sound quality audio (i.e. in the case where 96 kHz flag is off in the field 920 indicating the function module information), the first controller 415 may switch to a basic sound quality mode and control the encoder 413 to perform encoding by using a basic function module for encoding an audio signal of basic sound quality (e.g. an HD audio signal),” Jeong [0105]) or a knock of the audio sink.

Claim 8: Jeong discloses the Bluetooth audio system as claimed in claim 1, wherein the audio source is a cellphone, a notebook computer, a tablet computer, a portable media player or a vehicle computer system, and the audio sink is a Bluetooth earphone or a Bluetooth speaker (see at least, “According to an embodiment, as shown in FIG. 1, the transmitting device 100 may be a smartphone, and the receiving device 50 may be a wireless headphone,” Jeong [0047]).

Claim 9: Jeong discloses a Bluetooth audio source (see at least, “transmitting device 100,” Jeong FIG. 2), configured to receive a configuration parameter (see at least, “pairing information 220,” Jeong FIG. 2) from an audio sink (see at least, “receiving device 50,” Jeong FIG. 2), wherein when receiving multiple codec types which are supported by the audio sink from the audio sink as the configuration parameter in a first protocol message exchange, the Bluetooth audio source is configured to select one of the multiple codec types to encode audio date (see at least, “The transmitting device 100 may receive pairing information from the discovered receiving device 50 at step S220. The pairing information may include codec specific information including function module information related to a function module constituting the codec supported by the receiving device 50. Therefore, the transmitting device 100 may obtain the function module information,” Jeong [0052], “The controller 130 may control overall  operations of the transmitting device 100. The controller 130 may control the encoder 120 to perform encoding of a data signal based on the function module information received through the communicator 110 and control the communicator 110 to transmit the encoded data signal. The function module information received from the receiving device 50 may include at least one of information related to a plurality of function modules constituting the codec supported by the receiving device 50 and operation information related to operations of the plurality of function modules according to an encoding mode,” Jeong [0066], “When the plurality of function modules constituting the codec supported by the receiving device 50 include at least one of a basic function module for a first function and an advanced function module for the first function, that is, when the plurality of function modules include a basic function module and an advanced function module with regard to a similar function, the controller 130 may determine an encoding mode depending on whether the transmitting device 100 and the receiving device 50 support a basic function module and an advanced function module,” Jeong [0069], “Specifically, when both the receiving device 50 and the transmitting device 100 include advanced function modules, the controller 130 may determine an encoding mode as a first mode for performing encoding by using the advanced function module,” Jeong [0070]), and when receiving a single codec type which is only supported by the audio sink from the audio sink as the configuration parameter in a second protocol message exchange, the Bluetooth audio source is configured to encode the audio date using the single codec type (see at least, “and when at least one of the receiving device 50 and the transmitting device 100 does not include the advanced function module, the controller 130 may determine an encode mode as a second mode for performing encoding by using the basic function module,” Jeong [0070]).

Claim 10: Jeong discloses the Bluetooth audio source as claimed in claim 9, wherein the single codec type is one of the multiple codec types or is not included in the multiple codec types (see at least, Specifically, when both the receiving device 50 and the transmitting device 100 include advanced function modules, the controller 130 may determine an encoding mode as a first mode for performing encoding by using the advanced function module, and when at least one of the receiving device 50 and the transmitting device 100 does not include the advanced function module, the controller 130 may determine an encode mode as a second mode for performing encoding by using the basic function module,” Jeong [0070]).

Claim 11: Jeong discloses the Bluetooth audio source as claimed in claim 9, wherein the single codec type supports a sub-band coding (see at least, “Bluetooth basic codec (an SBC codec),” Jeong [0065]), “basic function module,” Jeong [0070]), and the multiple codec types support the sub-band coding , an advanced audio coding, an LDAC and a vendor defined coding (see at least, “The encoder 120 according to an embodiment may perform encoding by using various codecs such as a Bluetooth basic codec (an SBC codec), an optional codec (e.g., an MP3), a vendor codec (e.g. an APT-X), and the like,” Jeong [0065]).

Claim 12: Jeong discloses the Bluetooth audio source as claimed in claim 9, wherein the Bluetooth audio source is a cellphone, a notebook computer, a tablet computer, a portable media player or a vehicle computer system (see at least, “According to an embodiment, as shown in FIG. 1, the transmitting device 100 may be a smartphone, and the receiving device 50 may be a wireless headphone,” Jeong [0047]).

Claim 16: Jeong discloses a Bluetooth audio sink (see at least, “receiving device 50,” Jeong FIG. 2) configured to respond a configuration parameter (see at least, “pairing information 220,” Jeong FIG. 2) to an audio source (see at least, “transmitting device 100,” Jeong FIG. 2) in a protocol message exchange (see at least, Jeong FIG. 2), wherein the Bluetooth audio sink is configured to respond multiple codec types which are supported thereby as the configuration parameter in the protocol message exchange of a first mode (see at least, “The transmitting device 100 may receive pairing information from the discovered receiving device 50 at step S220. The pairing information may include codec specific information including function module information related to a function module constituting the codec supported by the receiving device 50. Therefore, the transmitting device 100 may obtain the function module information,” Jeong [0052], “The controller 130 may control overall  operations of the transmitting device 100. The controller 130 may control the encoder 120 to perform encoding of a data signal based on the function module information received through the communicator 110 and control the communicator 110 to transmit the encoded data signal. The function module information received from the receiving device 50 may include at least one of information related to a plurality of function modules constituting the codec supported by the receiving device 50 and operation information related to operations of the plurality of function modules according to an encoding mode,” Jeong [0066], “When the plurality of function modules constituting the codec supported by the receiving device 50 include at least one of a basic function module for a first function and an advanced function module for the first function, that is, when the plurality of function modules include a basic function module and an advanced function module with regard to a similar function, the controller 130 may determine an encoding mode depending on whether the transmitting device 100 and the receiving device 50 support a basic function module and an advanced function module,” Jeong [0069], “Specifically, when both the receiving device 50 and the transmitting device 100 include advanced function modules, the controller 130 may determine an encoding mode as a first mode for performing encoding by using the advanced function module,” Jeong [0070]), and the Bluetooth audio sink is configured to respond a single codec type which is only supported thereby as the configuration parameter in the protocol message exchange of a second mode (see at least, “and when at least one of the receiving device 50 and the transmitting device 100 does not include the advanced function module, the controller 130 may determine an encode mode as a second mode for performing encoding by using the basic function module,” Jeong [0070]).

Claim 17: Jeong discloses the Bluetooth audio sink as claimed in claim 16, wherein the single codec type is one of the multiple codec types or is not included in the multiple codec types (see at least, Specifically, when both the receiving device 50 and the transmitting device 100 include advanced function modules, the controller 130 may determine an encoding mode as a first mode for performing encoding by using the advanced function module, and when at least one of the receiving device 50 and the transmitting device 100 does not include the advanced function module, the controller 130 may determine an encode mode as a second mode for performing encoding by using the basic function module,” Jeong [0070]).

Claim 18: Jeong discloses the Bluetooth audio sink as claimed in claim 16, further comprising: the single codec type supports a sub-band coding (see at least, “Bluetooth basic codec (an SBC codec),” Jeong [0065]), “basic function module,” Jeong [0070]), and the multiple codec types support the sub-band coding, an advanced audio coding, an LDAC and a vendor defined coding (see at least, “The encoder 120 according to an embodiment may perform encoding by using various codecs such as a Bluetooth basic codec (an SBC codec), an optional codec (e.g., an MP3), a vendor codec (e.g. an APT-X), and the like,” Jeong [0065]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Smyth et al. (US 6,487,535 B1), hereinafter Smyth.

Claim 20: Jeong discloses the Bluetooth audio sink as claimed in claim 16, but does not disclose wherein the Bluetooth audio sink is further configured to actively reduce a sampling number of a used codec in acquiring audio data to be lower than 1024 samples thereby reducing latency of processing the audio data in the second mode. However, Smyth discloses in regards to audio encoding/decoding modes, wherein the Bluetooth audio sink is further configured to actively reduce a sampling number of a used codec in acquiring audio data to be lower than 1024 samples (see at least, “Framing A frame defines the bit stream boundaries in which sufficient information resides to properly decode a block of audio. Except for termination frames the audio frame will decode either 4096, 2048, 1024, 512 or 256 PCM samples per audio channel,” Smyth Column 32 Line 60 – 64) thereby reducing latency of processing the audio data in the second mode (see at least, “At higher bit rates, smaller window sizes must be used to satisfy the data constraint. This necessarily reduces coding performance, but at the higher rates it is insignificant. Also, the manner in which the PCM data is framed allows the decoder 18 to initiate playback before the entire output frame is read into the buffer. This reduces the delay or latency of the audio coder,” Smyth Column 6 Lines 7 – 14). Therefore, given the aforementioned teaching of Smyth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bluetooth audio sink of Jeong to actively reduce a sampling number of a used codec in acquiring audio data to be lower than 1024 samples in a second mode (e.g., “512 or 256 PCM samples,” Smyth Column 32 Line 60 – 64) given the advantage that “the manner in which the PCM data is framed allows the decoder 18 to initiate playback before the entire output frame is read into the buffer,” Smyth Column 6 Lines 7 – 14, thus reducing “the delay or latency of the audio coder,” Smyth Column 6 Lines 7 – 14.
 
Allowable Subject Matter
Claims 5 – 7, 13 – 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652